Coleman, C.
This was a suit for personal injuries alleged to have been sustained in a 'collision of motor vehicles on the public highway. The case was tried in the circuit court, and, pursuant to a jury verdict, the plaintiff was awarded damages in the sum of $100. The motion of the plaintiff for a new trial, on the ground that the verdict was grossly inadequate, was sustained. The defendant then filed an appeal here.
Appellee raises the point that an-order granting a new trial in the circuit court is not a final order as required by Section 1147, Code of 1942, and hence is not appeal-able.
In 1907, in the case of Yazoo & M. V. R. Co. v. Reid, 90 Miss. 616, 43 So. 952, this Court held that  an order of the circuit court granting a new trial is not a final judgment, and the appeal from such an order was dismissed. This decision was predicated upon the terms of Section 33, Code of 1906, which used the identical words of our present statute. See also State ex rel. Rice, Atty. Gen., v. Large, 171 Miss. 330, 157 So. 694.
This Court therefore has no jurisdiction of an appeal sought to be presented directly from an order of the circuit court granting a new trial.
This necessarily pretermits decision on the point raised by appellant that the order for the new trial should not have restricted it to the question of damages only.
Appeal dismissed.
PER CURIAM.
The above opinion is adopted as the opinion of the Court, and for the reasons therein indicated the appeal is dismissed.